In an action, inter alia, to recover damages for fraud and conversion, the plaintiff appeals from an order of the Supreme Court, Nassau County (Feinman, J.), dated February 7, 2006, which denied its motion, in effect, for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the matter is remitted to the Supreme Court, Nassau County, for a trial on the issue of damages.
In opposition to the plaintiffs prima facie demonstration of entitlement to judgment as a matter of law (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]), the defendants submitted only an unsworn statement. An unsworn statement is not competent evidence capable of raising a triable issue of fact (see Mazzola v City of New York, 32 AD3d 906 [2006] ; Orelli v Showbiz Pizza Time, 302 AD2d 440, 441 [2003]; Ritts v Teslenko, 276 AD2d 768, 769 [2000]). Therefore, the Supreme Court erred in denying the plaintiffs motion, in effect, for summary judgment on the issue of liability. Miller, J.E, Spolzino, Goldstein and McCarthy, JJ., concur.